Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 04, 2018

The Court of Appeals hereby passes the following order:

A19A0397. VINCENT STEWART WHITAKER v. THE STATE.

      After a bench trial, Vincent Stewart Whitaker was convicted of family violence
simple battery and three counts of cruelty to children. Whitaker filed a motion for
new trial, and the trial court denied the motion as to the simple battery charge but
granted the motion as to the remaining counts. Whitaker thereafter filed his notice of
appeal. We, however, lack jurisdiction.
      The order granting in part and denying in part the motion for new trial is not
a final judgment within the meaning of OCGA § 5-6-34 (a) (1). MTW Investment
Company v. Alcovy Properties, Inc., 223 Ga. App. 230, 231 (447 SE2d 395) (1996);
Rockdale Awning &c. Co. v. Kerbow, 210 Ga. App. 119, 121 (2) (435 SE2d 619)
(1993). The order is thus interlocutory, and the appeal from such an order requires
compliance with the interlocutory appeal procedure of OCGA § 5-6-34 (b). Because
Whitaker failed to follow this procedure, this Court lacks jurisdiction to consider his
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           10/04/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.